Case 2:20-cv-11760-JMV-JBC Document 2 Filed 08/28/20 Page 1 of 2 PagelD: 16

Neil A. Tortora - 017312005

MORRISON MAHONEY LLP

Waterview Plaza

2001 U.S. Highway 46, Suite 200

Parsippany, NJ 07054

Phone: 973-257-3526

Fax: 973-257-3527

Attorneys for Defendant, Mitsuwa Marketplace

 

ALICIA MICHAELS, UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
Plaintiff,
CASE NO.: 2:20-CV-11760
Vv.
Civil Action
MITSUWA MARKETPLACE, ABC

CORPORATIONS (fictitious names) and FED R. CIV. P. 7.1 DISCLOSURE
JOHN DOE I-III (fictitious names), STATEMENT
Defendants.

 

Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel for Defendant,
Mitsuwa Marketplace, states as follows: Mitsuwa Marketplace has the following parent
corporation(s)/publicly held corporation(s) that owns 10% or more of its stock: Mitsuwa Corp. is
a California company located at 1815 W. 213" Street, Torrance, CA 90501.

Morrison Mahoney LLP

Attorneys for Defendant,
Mitsuwa Marketplace

Dated: August 28, 2020 By: /s/ Belo4% Tortora

 

Neil A. Tortora

126093 1v.1
Case 2:20-cv-11760-JMV-JBC Document 2 Filed 08/28/20 Page 2 of 2 PagelD: 17

CERTIFICATION OF SERVICE
I hereby certify that on this date, I caused to be served via Federal Express, a true and
correct copy of the foregoing Fed. R. Civ. P. 7.1 Disclosure Statement on:
Jerry Maroules, Esq.
Agrapidis & Maroules, P.C.
777 Terrace Avenue, Suite 504
Hasbrouck Heights, New Jersey 07604
Pursuant to 28 U.S.C. § 1746, I certify under penalty of perjury that the foregoing is true

and correct.

Dated: August 28, 2020 \s| Fletl A Tertiena
Neil A. Tortora

126093 Lv.1
